Case 8:19-mj-02237-TGW Document1 Filed 09/18/19 Page 1 of 5 PagelD 1

CLERK'S OFFICE U.S. DIST. COURT
AT CHARLOTTESVILE, VA
FILED

UNITED STATES DISTRICT COURT SEP 11 2019
WESTERN DISTRICT OF VIRGINIA —_JULIRD. DYES
CHARLOTTESVILLE DIVISION = ®T\\ 7

UNITED STATES OF AMERICA Criminal Number: 3:19-CR-00014

Vv. In Violation of:

18 U.S.C. § 245(b)(1)(A)
Interference with Candidate for
Elective Office

DANIEL MCMAHON

)

)

)

)

)

)

)

) :

} 18 U.S.C. § 245(b)(4)

) Bias-Motivated Interference with
) Candidate for Elective Office
)

)

)

)

)

)

)

18 U.S.C. § 875(c)
Threats in Interstate Commerce

18 U.S.C. § 2261A(2)
Cyberstalking

SUPERSEDING
INDICTMENT

The Grand Jury charges, at all times material to this Indictment:

1. Defendant DANIEL MCMAHON, a resident of the State of Florida, used the
internet and social media accounts to express his beliefs regarding race, color, national origin,
religion, and other topics. On these accounts, MCMAHON expressed and promoted his belief
that white people are superior to members of other racial, ethnic, and religious groups.

2. Prior to January 7, 2019, D.G., an African-American resident of the City of
Charlottesville, Virginia, decided to run for the Democratic nomination to the Charlottesville
City Council, an elective office in Charlottesville, Virginia. D.G. planned to announce his

candidacy at an event scheduled for January 8, 2019.
Case 8:19-mj-02237-TGW Document1 Filed 09/18/19 Page 2 of 5 PagelD 2

3. On or about January 7, 2019, local news outlets in Charlottesville reported that
D.G, planned to announce his candidacy for the Democratic nomination for City Council, and _
that he planned to announce this candidacy at the event scheduled for January 8, 2019.

4. On or about January 7, 2019, Defendant DANIEL MCMAHON, by threat of force
and violence, used the internet and his social media accounts to intimidate and interfere with
D.G.’s qualifying and campaigning as a candidate for Charlottesville City Council. D.G.
thereafter learned of these threats made by MCMAHON.

5. On or about January 8, 2019, at the event where D.G. had planned to announce his

candidacy, D.G. instead announced that he would not be secking the office of Charlottesville

City Council.
COUNT ONE
(Interference with Candidate for Elective Office)
18 U.S.C. § 245(b)(1}(A)
6. The allegations set forth in paragraphs 1 through 5 are incorporated by reference
and set forth fully herein.
7, From on or about January 7, 2019 to on or about January 10, 2019, within the

Western District of Virginia and elsewhere, Defendant DANIEL MCMAHON, by threat of force
willfully intimidated and interfered with, and attempted to intimidate and interfere with, D.G.,
because he was and had been, and in order to intimidate D.G. from, qualifying and campaigning
as a candidate for Charlottesville City Council, an elective office in Charlottesville, Virginia.

8. All in violation of Title 18, United States Code, Section 245(b)(1)(A).
Case 8:19-mj-02237-TGW Document1 Filed 09/18/19 Page 3 of 5 PagelD 3

COUNT TWO
(Bias-Motivated Interference with Candidate for Elective Officc)
18 U.S.C. § 245(b)(4)

9. The allegations set forth in paragraphs 1 through 5 are incorporated by reference
and set forth fully herein.

10. From on or about January 7, 2019 to on or about January 10, 2019, within the
Western District of Virginia and elsewhere, Defendant DANIEL MCMAHON, by threat of force
willfully intimidated and interfered with, and attempted to intimidate and interfere with, D.G.,
because he was and had been, and in order to intimidate D.G. from, participating, without —
discrimination on account of race and color, in a federally protected activity described in 18
U.S.C. § 245(b)(1)(A), to wit, qualifying and campaigning as a candidate for Charlottesville City
Council, an elective office in Charlottesville, Virginia.

11. Allin violation of Title 18, United States Code, Section 245(b)(4).

COUNT THREE
(Threats in Interstate Commerce)
18 U.S.C. § 875(c)

12. The allegations set forth in paragraphs 1 through 5 are incorporated by reference
and set forth fully herein.

13, On or about January 7, 2019, within the Western District of Virginia and
elsewhere, Defendant DANIEL MCMAHON knowingly and willfully transmitted in interstate

and foreign commerce a communication containing a threat to injure D.G.

14. — All in violation of Title 18, United States Code, Section 875(c).
Case 8:19-mj-02237-TGW Document1 Filed 09/18/19 Page 4 of 5 PagelD 4

COUNT FOUR
(Cyberstalking)
18 U.S.C. § 2261A(2)

15. The allegations set forth in paragraphs 1 through S are incorporated by reference
and set forth fully herein.

16, Beginning on or about December 22, 2017, through on or about January 10, 2019,
within the Western District of Virginia and elsewhere, Defendant DANIEL MCMAHON, with
intent to injure and intimidate D.G., used any interactive computer service, electronic
communication service, electronic communication system of interstate commerce, and any other
facility of interstate and foreign commerce, to engage in a course of conduct that placed D.G. in
reasonable fear of death and serious bodily injury, and that caused, attempted to cause, and would

be reasonably expected to cause substantial emotional distress to D.G.

17. All in violation of Title 18, United States Code, Section 2261A(2).

A TRUE BILL this 11 day of September 2019

S/GRAND JURY FOREPERSON

ot. LO GRAND JURY FOREPERSON
| 7

THOMAS T. CULLEN
UNITED STATES ATTORNEY
 

Ip

4

  

 

Case 8:19-mj-02237-TGW Document 1 Filed 09/18/19 Page 5 of 5 Page
ao cot rae fi a
os ” cet a a : ve

 

AO 442 (Rev. LI/E 1) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Western District of Virginia

United States of America

Vv.
DANIEL MCMAHON Case No. 3:19CR00014-001

 

Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Daniel McMahon - _ o>
who is accused of an offense or violation based on the following document filed with the court:
Indictment ow Superseding Indictment O Information © Superseding Information © Complaint
O Probation Violation Petition C] Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

18:245(b)(1)(A) - Interference with Candidate for Elective Office
18:245(b)(4)- Bias-Motivated Interference with Candidate for Elective Office
18:875(c) - Threats in Interstate Commerce

18:2261A(2)- Cyberstalking

Date: 09/12/2019

City and state: _ Charlottesville, Virginia

YF \
‘y |
(an . WO? Sa Clerk

Return

 

 

This warrant was received on (date) _ , and the person was arrested on (date)
at (city and state)

Date:

Arresting officer's signature

Printed name and title

 

Case 3:19-cr-00014-NKM-JCH *SEALED* Document 14 Filed 09/12/19 Page 1 of 1
Pageid#: 31

 
